Citation Nr: 1721075	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  09-47 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for peripheral neuropathy, to include as due to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	J. Bryan Jones, III, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1964 to February 1968, including service in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran was provided a hearing in July 2011 with the undersigned Veterans' Law Judge, and a transcript of the hearing is of record. 

This claim was brought before the Board in January 2014 and was remanded for further development. 


FINDING OF FACT

The probative evidence of record does not show that the Veteran's peripheral neuropathy is a result of active military service, to include as due to exposure to herbicide agents. 


CONCLUSION OF LAW

The criteria to establish service connection for peripheral neuropathy have not been met. 38 U.S.C.A. §§ 1110, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307(a), 3.309(e) (2016).






REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria 

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed.  Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the record must show competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d, 1362, 1366 (Fed. Cir. 2009).

In addition to the requirements above, for specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service.  This presumption applies to veterans who served 90 days or more during a period of war or after December 31, 1946.  In order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a).

The VA has also established a presumption of herbicide agent exposure applicable to Veterans who served in the Republic of Vietnam during the Vietnam War.  Specifically, a veteran who, during active military, served in the Republic of Vietnam during the period beginning on January 1962 and ending May 1975 shall be presumed to have been exposed during such service to an herbicide agent.  
38 C.F.R. §§ 3.307, 3.309(e).  This presumption requires that the Veteran have been present on the landmass or waters of Vietnam.  Haas v. Peake, 525 F.3d 1168 (2008). 

Under 38 C.F.R. § 3.309 (e), presumptive service connection based on Agent Orange exposure is available for the following diseases: AL amyloidosis; chloracne, or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma- Parkinson's disease; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); early-onset peripheral neuropathy; soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 

Certain diseases associated with Agent Orange/herbicide agent exposure in service are presumed to be service-connected if the disease is manifested to a compensable degree within a specified time period.  38 C.F.R. §§ 3.307, 3.309.  If a Veteran was exposed to a herbicide agent, including Agent Orange, during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307 (d) are also satisfied.  Such diseases include early-onset peripheral neuropathy manifested to a degree of 10 percent or more within one year after the last date on which the Veteran was exposed to an herbicide agent during active service.  See 38 C.F.R. § 3.307 (a)(6)(ii).

When considering such a claim for service connection, the Board must consider on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).  The mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Factual Analysis

The Veteran contends that his peripheral neuropathy is due to herbicide exposure during his service in Vietnam.  The service department has verified that he served in the Republic of Vietnam, and thus his exposure to Agent Orange is presumed.  See 38 U.S.C.A. § 1116.

The Veteran's STRs are void of any medical diagnosis or lay complaints of peripheral neuropathy of any neurological systems.  Further, in the Veteran's discharge examination in February 1968, there was no diagnosis or mention of peripheral neurology.  There are no other medical or lay indications of neurological issues in his service treatment records.

The Board notes that the Veteran testified at his hearing that he experienced symptoms "a year or so" after he was discharged.  He further contends that he received treatment at that time at a VA hospital in Shreveport, Louisiana.  However, these records were not available. 

The Veteran first filed his claim for peripheral neuropathy in June 2003.  The Veteran provided his VA medical records from February 2003- July 2003, which diagnosed the Veteran with chronic paresthesias in the lower extremities with neuropathy and EMG and nerve condition.  The Veteran additionally provided his private medical records from Dr. N. in July 2002, who diagnosed the Veteran with axonal type distal sensory motor polyneuropathy.  However, none of the records reported a diagnosis within 1 year of discharge or a relation to his service.

The Board notes that the Veteran provided a lay statement from his spouse regarding the onset of peripheral neurological symptoms within one year of service. The Veteran's spouse testified to seeing the Veteran twitch involuntarily in his arms and legs.

An April 2016 VA examiner opined that the reviewed evidence did not suggest a nexus showing that the Veteran's peripheral neuropathy manifested to a compensable degree within one year of service discharge.  The examiner explained that there were no neurological symptoms or neuropathic or neuromuscular symptoms reported between July 1967 and July 1968.  The examiner found that the Veteran's spouse's lay statements regarding muscle twitching had no indication of sensory findings and was more consistent with restless leg and/or posttraumatic stress disorder.

The Board finds the April 2016 VA medical examination and opinion to be of significant probative value.  The Board notes that the probative value of medical opinion evidence is based on the medical experts' personal examination of the patient, their knowledge and skill in analyzing the data, and their medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  

Here, the reviewing physician's opinion was based on review of the Veteran's lay contentions, his reported medical history, and review of the medical evidence of record.  Further, a complete and thorough rationale was provided for the opinion rendered.  

As mentioned above, in order for the Veteran to be granted presumptive service connection under  38 C.F.R. § 3.309 (e), the Veteran's early-onset peripheral neuropathy would have to have manifested to a degree of 10 percent or more within one year after the last date on which the Veteran was exposed to an herbicide agent during active service. 

Regarding the Veteran's and Veteran's spouse's lay statements, the Board recognizes that lay persons are competent to provide medical opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, as to the specific issues in this case, whether the Veteran's twitching was caused by neurological issues is outside the realm of common knowledge of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As laypersons, it is not shown that the Veteran or the Veteran's spouse possess the medical expertise to provide such opinions.

Therefore, because the record does not reflect the Veteran's peripheral neuropathy   manifested to 10 percent or more within one year after the last date on which the Veteran was exposed to an herbicide agent during active service, the Veteran cannot be service-connected under 38 C.F.R. § 3.309 (e), which contemplates presumptive service connection.

Next, the Board will determine whether the Veteran can be awarded service connection under the direct service connection criteria.  As an initial matter, the Board notes that the Veteran has been diagnosed with peripheral neuropathy. As such, the Board finds the current disability element is established.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Thus, the issue turns upon whether there is evidence of an event, injury, or disease in service, and, if so, evidence of a nexus between the claimed in-service disease or injury and the present disability.  Id.   

Outside of the presumption that the Veteran was exposed to herbicide agents while in service, there is no evidence of an event, injury, or disease in service pertaining to the Veteran's peripheral neuropathy. 

Regarding any potential nexus of the Veteran's peripheral neuropathy to his active service, the April 2016 VA physician concluded that the Veteran's peripheral neuropathy was less likely than not related to service because the Veteran's in-service records were void of any such neurological issues and the evidence of record did not suggest a nexus linking the Veteran's peripheral neuropathy to his service or herbicide exposure.  The examiner explained that that the Veteran's VA treatment records from 2003-2004 "indicate veteran had restless leg syndrome, family history neurological disease, no gait abnormality or muscle weakness elicited during clinical examination, therefore and not consistent with peripheral neuropathy related to military service or agent orange herbicide exposure."  The examiner also noted that the Veteran had been employed in law enforcement for 33 years after service without indication of neurological symptoms prior to employment.  

The examiner additionally stated the Veteran's spouse lay statements regarding muscle twitching had no indication of sensory findings and was more consistent with restless leg and/or posttraumatic stress disorder within the first post-service year.  Lastly, the examiner stated the Veteran's peripheral neuropathy was progressive and not consistent with acute and subacute peripheral neuropathy, and therefore is less likely due to Agent Orange exposure.  Further, the Veterans and Agent Orange Update 2012 stated there is insufficient evidence to determine whether there is association between exposure to Agent Orange and delayed onset chronic neuropathy that occurs later. 

The Board finds the April 2016 VA medical examination and opinion to be of significant probative value.  Here, the reviewing physician's opinion was based on review of the Veteran's lay contentions, his reported medical history, and review of the medical evidence of record.  Further, a complete and thorough rationale was provided for the opinion rendered.  The Board finds that the reviewing physician's conclusions are fully explained and consistent with the evidence of record.

Regarding the Veteran's and Veteran's spouse's lay statements, the Board recognizes that lay persons are competent to provide medical opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, as to the specific issues in this case, whether the Veteran's peripheral neuropathy is due to his period of service is outside the realm of common knowledge of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As laypersons, it is not shown that the Veteran or the Veteran's spouse possess the medical expertise to provide such opinions.

In light of the foregoing, the Board concludes that the preponderance of evidence is against the claim and the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  

Accordingly, service connection is not warranted for peripheral neuropathy, to include as due to exposure to herbicide agents.  Therefore, the appeal must be denied. 


ORDER

Entitlement to service connection for peripheral neuropathy, to include as due to exposure to herbicide agents, is denied. 


____________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


